
	

113 S2115 IS: American Cures Act
U.S. Senate
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2115
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2014
			Mr. Durbin (for himself, Mr. Reed, Ms. Hirono, Mr. Brown, Mrs. Feinstein, Mr. Markey, Mr. Casey, Mr. Cardin, Mrs. Boxer, and Mrs. Hagan) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide for the establishment of a fund to provide for an expanded and sustained  national
			 investment in biomedical research.
	
	
		1.Short title
			This Act may be cited as the
		  American Cures Act.2.Biomedical Research Fund(a)PurposeIt is the purpose of this section to establish a Biomedical Research Fund (referred to in
			 this section as the  Fund), to be administered by the Secretary of the Treasury, to provide for an expanded and sustained 
			 national investment in biomedical research through the programs
			 and agencies described in subsection (b)(2).(b)Use of fund(1)In generalFor each fiscal year, amounts shall be transferred from the Fund to the
			 accounts related to the programs and agencies described in paragraph (2)
			 to ensure that funding for such programs and agencies for such fiscal year
			  does not fall below 105 percent of the level of funding provided for the
			 fiscal year immediately preceding the fiscal year for which the
			 determination is being made and an additional amount to account for any
			 increases in the Gross Domestic Product for the year involved.(2)AgenciesThe programs and agencies described in this paragraph are the following:(A)The National Institutes of Health.(B)The Centers for Disease Control and Prevention.(C)The Department of Defense health program.(D)The medical and prosthetics research program of the Department of Veterans Affairs.(c)Minimum continued funding requirementAmounts appropriated for each of the programs and agencies described in subsection (b)(2) for a
			 fiscal year shall not be less than the amounts appropriated for such
			 programs and agencies for fiscal year 2014.(d)FundingThere are hereby authorized to be appropriated, and appropriated, to the Fund, out of any monies in
			 the Treasury not  otherwise appropriated, such sums as may be necessary in
			 each fiscal year to enable the transfers to be made in accordance with
			 subsection (b)(1).(e)Transfer authorityThe Committee on Appropriations of the Senate and the Committee on Appropriations of the House of
			 Representatives may provide for the transfer of funds in the Fund to
			 eligible programs and agencies under this section, subject to subsection
			 (b).(f)Exemption of certain payments from sequestration(1)In
			 generalSection 255(g)(1)(A)
			 of the Balanced Budget and Emergency Deficit Control Act (2 U.S.C.
			 905(g)(1)(A)) is amended by inserting after Advances to the Unemployment Trust Fund and Other Funds (16–0327–0–1–600). the following:Biomedical Research Fund..(2)ApplicabilityThe
			 amendment made by this section shall apply to any sequestration order
			 issued
			 under the Balanced Budget and Emergency Deficit Control Act of 1985 (2
			 U.S.C.
			 900 et seq.) on or after the date of enactment of this Act.
				
